DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/287,289 on December 2, 2020. Please note: Claims 1, 4, 12 and 20 have been amended, and claim 11 has been cancelled. Claims 1-10 and 12-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections except those noted below are hereby withdrawn since the amended claims, submitted on December 2, 2020, overcome the objections.
Claims 4 and 5 are objected to because of the following informalities:
In line 1 of Claim 4: “The touch sensing unit of claim 1, wherein” should read “The touch sensing unit of claim 1, further comprising:”.
Claim 5 depends on claim 4, and is therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20170123572 A1), hereinafter Song.

Regarding Claim 1, Song teaches:
	A touch sensing unit (See FIGS. 1 and 4), comprising: 
	a touch driving wiring (FIG. 4: BG2 and TxL_2);  
	a sensing electrode unit including a driving electrode pattern with a rounded corner (See annotated FIG. 4 below, showing a driving electrode pattern with a rounded corner), wherein the driving electrode pattern is connected to the touch driving wiring (See annotated FIG. 4 below: the driving electrode pattern is connected to the touch driving wiring BG2 and TxL_2) and a sensing electrode pattern with a rounded corner (See annotated FIG. 4 below, showing a sensing electrode pattern with a rounded corner), 
	wherein the touch driving wiring includes a junction portion connected to the driving electrode pattern (See annotated FIG. 4 below: the touch driving wiring includes a junction portion BG2 connected to the driving electrode pattern) and a wiring portion extending from a side surface (See annotated FIG. 6, below: one of “A” and “B”) of the junction portion and bypassing the sensing electrode unit along the rounded corner of the sensing electrode pattern (See annotated FIG. 4 below: a wiring portion TxL_2 extending from the junction portion BG2 and bypassing the sensing electrode unit along the rounded corner of the sensing electrode pattern), wherein the wiring portion is in contact with the side surface of the junction portion (See annotated FIG. 6, below: wiring portion TxL_1 extends from a side surface (one of “A” and “B”) of the junction portion BG1, wherein the wiring portion is in contact with the side surface of the junction portion (TxL_1 is in contact with a bottom edge of “A” and with the entirety of “B”). Since TxL_1 and BG1 have the same structure as TxL_2 and BG2, the same relationship applies to these structures).

    PNG
    media_image1.png
    747
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    789
    media_image2.png
    Greyscale

	Song does not explicitly teach with regard to the above discussed embodiment: 
	wherein the junction portion of the touch driving wiring extends along the rounded corner of the driving electrode pattern, and 
	wherein a line width of the junction portion is greater than a line width of the wiring portion; and 
	an insulating material layer including a contact hole interposed between the driving electrode pattern and the touch driving wiring, 
	wherein the driving electrode pattern and the touch driving wiring are in direct contact with each other through the contact hole of the insulating material layer, and 
	wherein the contact hole of the insulating material layer extends along the rounded corner of the driving electrode pattern.
	However, Song teaches further:
	wherein a junction portion (BG1) of a touch driving wiring extends along a rounded corner of a driving electrode pattern (See FIG. 7(b): BG1 of a touch driving wiring extends along a rounded corner of a driving electrode pattern), and 
(See FIG. 7(b): a line width of BG1 extending between APN and TxL_1 has a line width greater than a line width of TxL_1). 
	an insulating material layer (FIG. 8: PAS) including a contact hole (FIG. 7: BGHL; See paragraph [0085]) interposed between the driving electrode pattern and the touch driving wiring (See FIG. 8: PAS includes a contact hole interposed between the driving electrode pattern and the touch driving wiring), 
	wherein the driving electrode pattern and the touch driving wiring are in direct contact with each other through the contact hole of the insulating material layer (See FIG. 8: the driving electrode pattern and the touch driving wiring are in direct contact with each other through the contact hole of the insulating material layer PAS), and 
	wherein the contact hole of the insulating material layer extends along the rounded corner of the driving electrode pattern (See FIG. 7: the contact hole BGHL of the insulating material layer PAS extends along the rounded corner of the driving electrode pattern).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing unit (as taught by Song) by including the claimed elements (as taught by Song). Specifically, Song teaches a junction portion corresponding to one driving electrode pattern, but does not explicitly teach the claimed details with regard to the junction portion. Song teaches further a junction portion with the claimed structure, but corresponding to another driving electrode pattern. Therefore, it would have been obvious to one of ordinary skill in the art to apply the same structure to the junction portion corresponding to both driving electrode patterns to achieve the same advantage for both driving electrode patterns. Doing so would allow the contact hole to function as a compensating pattern (See Song, paragraph [0086]).

Regarding Claim 2, Song teaches:
The touch sensing unit of claim 1, 
wherein the wiring portion includes a portion extending in a curved line along the rounded corner of the sensing electrode pattern (See annotated FIG. 4 below: the wiring portion TxL_2 includes a portion extending in a curved line along the rounded corner of the sensing electrode pattern).

    PNG
    media_image1.png
    747
    527
    media_image1.png
    Greyscale

Regarding Claim 4, Song teaches:
The touch sensing unit of claim 1, 
(See FIGS. 7(b) and 8: a first area in which the driving electrode pattern APN overlaps the junction portion BG1 in a thickness direction thereof).

Regarding Claim 6, Song teaches:
The touch sensing unit of claim 1, further comprising: 
a guard wiring (GL) disposed between the wiring portion (TxL_2) and the rounded corner of the driving electrode pattern (See annotated FIG. 4 below: GL disposed between TxL_2 and the rounded corner of the driving electrode pattern) (See paragraph [0078]).

    PNG
    media_image1.png
    747
    527
    media_image1.png
    Greyscale

Regarding Claim 8, Song teaches:
The touch sensing unit of claim 1, 
(Tx_2) including a plurality of first driving electrode patterns spaced apart from each other in a first direction (See FIG. 4: the sensing electrode unit includes a first driving electrode Tx_2 including a plurality of first driving electrode patterns spaced apart from each other in a first direction (a horizontal direction)), and a first sensing electrode (Rx_4) including a plurality of first sensing electrode patterns spaced apart from each other in a second direction intersecting the first direction (See FIG. 4: the sensing electrode unit includes a first sensing electrode Rx_4 including a plurality of first sensing electrode patterns spaced apart from each other in a second direction (vertical direction) intersecting the first direction), and 
wherein the plurality of first driving electrode patterns include the driving electrode pattern and the plurality of first sensing electrode patterns include the sensing electrode pattern (See annotated FIG. 4 below: the plurality of first driving electrode patterns include the driving electrode pattern and the plurality of first sensing electrode patterns include the sensing electrode pattern).

    PNG
    media_image1.png
    747
    527
    media_image1.png
    Greyscale

Regarding Claim 9, Song teaches:
The touch sensing unit of claim 8, 
(Tx_1) spaced apart from the first driving electrode in the second direction (See FIG. 4: the sensing electrode unit further includes a second driving electrode Tx_1 spaced apart from Tx_2 in the vertical direction), 
wherein the second driving electrode includes a plurality of second driving electrode patterns spaced apart from each other in the first direction (See FIG. 4: Tx_1 includes a plurality of second driving electrode patterns spaced apart from each other in the horizontal direction), and 
wherein the first sensing electrode traverses the first driving electrode without traversing the second driving electrode (See FIG. 4: Rx_4  traverses Tx_2 without traversing Tx_1).

Regarding Claim 10, Song teaches:
The touch sensing unit of claim 1, 
wherein the driving electrode pattern and the touch driving wiring are disposed on different layers (See FIG. 8: the driving electrode pattern is disposed on BF and BG1 of the touch driving wiring is disposed on PAS. Therefore, these two structures are disposed on different layers).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1 above, and further in view of Wu (US 20130170152 A1) and in further view of Fang et al. (US 20190227650 A1), hereinafter Fang.

Regarding Claim 3, Song does not explicitly teach:
	The touch sensing unit of claim 1, 
	wherein the line width of the wiring portion is 15 µm to 25 µm, and 
	the line width of the junction portion is 90 µm to 110 µm.
However, in the same field of endeavor, touch panels (Wu, paragraph [0003]), Wu teaches:
	A line width of a wiring portion (FIGS. 1 and 3: 162) is about 15 µm to 25 µm (See paragraph [0018], lines 20-22: the lower end of the disclosed range is about 50 microns, which is reasonably close to the claimed range to be about 15 µm to 25 µm), and 
(FIGS. 1 and 3: 168) is 90 µm to 110 µm (See paragraph [0032], last three lines: the claimed range falls within the disclosed range, and therefore is taught by Wu).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing unit (as taught by Song) so the line width of the wiring portion is about 15 µm to 25 µm, and the line width of the junction portion is 90 µm to 110 µm (as taught by Wu). Doing so would prevent an open circuit between the wiring portion and the junction portion (See Wu, paragraph [0032], last eight lines).
	Song in view of Wu does not explicitly teach: 
	wherein the line width of the wiring portion is 15 µm to 25 µm.
However, in the same field of endeavor, touch panels (Fang, paragraph [0002]), Fang teaches:
	A line width of a wiring portion (FIG. 1: 120) is 15 µm to 25 µm (See paragraph [0035]; See paragraph [0058], last nine lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing unit (as taught by Song in view of Wu) so the line width of the wiring portion is within the claimed range (as taught by Fang). Doing so would have reduced the size of the border of the display (See Fang, paragraph [0058], last nine lines) while still maintaining the advantage taught by Wu by keeping the line width of the junction portion larger than the line width of the wiring portion (See Wu, paragraph [0032], last eight lines).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 4 above, and in further view of Fang.

Regarding Claim 5, Song teaches:
	The touch sensing unit of claim 4, 
	wherein a width of the first area is less than a line width of the wiring portion (See FIG. 7(b), a width of the first area (BG1 overlapping APN) is depicted as less than a line width of TxL_1).
Song does not explicitly teach:
	wherein a width of the first area is 15 µm to 25 µm.
(Fang, paragraph [0002]), Fang teaches:
	A line width of a wiring portion (FIG. 1: 120) is 15 µm to 25 µm (See paragraph [0035]; See paragraph [0058], last nine lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing unit (as taught by Song) so a width of the first area is 15 µm to 25 µm (adopting as the line width of the wiring portion taught by Fang, so that the width of the first area is matched to this line width). Doing so would have reduced the size of the border of the display (See Fang, paragraph [0058], last nine lines).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 6 above, and in further view of Kim (US 20110316803 A1).

Regarding Claim 7, Song does not explicitly teach:
The touch sensing unit of claim 6, further comprising: 
at least one antistatic wiring surrounding the sensing electrode unit and the touch driving wiring.
However, in the same field of endeavor, touch panels (Kim, Abstract), Kim teaches:
	at least one antistatic wiring (FIG. 3: 160) (See paragraph [0059]) surrounding a sensing electrode unit (See FIG. 3: a sensing electrode unit is within A/A) and touch driving wiring (See FIG. 2: 131 and 141 include a touch driving wiring; See paragraph [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touch sensing unit (as taught by Song) by including at least one antistatic wiring surrounding the sensing electrode unit and the touch driving wiring (as taught by Kim). Doing so would shield the touch sensing unit from external static electricity (See Kim, paragraph [0059]).

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Rhe et al. (US 20180348929 A1), hereinafter Rhe.

Regarding Claim 12, Song teaches:
(FIG. 1), comprising: 
a base layer (BF) including a sensing area (AA) with rounded edges and a non-sensing area (BA) surrounding the sensing area (See FIG. 1: BF includes a sensing area AA with rounded edges and BA surrounding AA); 
a plurality of driving electrode patterns disposed in the sensing area and arranged in a first direction (See FIG. 4: a plurality of driving electrode patterns included in Tx_1 – Tx_3 disposed in the sensing area and arranged in a first direction (a horizontal direction)); 
a plurality of sensing electrode patterns disposed in the sensing area and arranged in a second direction intersecting the first direction (See FIG. 4: a plurality of sensing electrode patterns included in Rx_1 – Rx_5 disposed in the sensing area and arranged in a second direction (a vertical direction) intersecting the first direction); 
a plurality of touch sensing wirings (RxL_1 – RxL_5) disposed in the non-sensing area, wherein each of the plurality of touch sensing wirings is connected to one of the plurality of sensing electrode patterns (See FIG. 4: RxL_1 – RxL_5 disposed in the non-sensing area, wherein each of RxL_1 – RxL_5 is connected to one of the plurality of sensing electrode patterns in Rx_1 – Rx_5); and 
a plurality of touch driving wirings (BG1 – BG3 and TxL_1 – TxL_3) (See paragraph [0080]) disposed in the non-sensing area (See FIG. 4: BG1 – BG3 and TxL_1 – TxL_3 disposed in the non-sensing area), 
wherein each of the plurality of touch driving wirings is connected to one of the plurality of driving electrode patterns (See FIG. 4: each of BG1 – BG3 and TxL_1 – TxL_3 wirings is connected to one of the plurality of driving electrode patterns in Tx_1 – Tx_3), 
wherein the plurality of driving electrode patterns include a first driving electrode pattern disposed adjacent to a first rounded edges of the rounded edges (See annotated FIG. 4 below: the plurality of driving electrode patterns include a first driving electrode pattern disposed adjacent to a first rounded edges of the rounded edges), 
the plurality of touch driving wirings include a first touch driving wiring (BG1 and TxL_1) connected to the first driving electrode pattern (See annotated FIG. 4 below: the plurality of touch driving wirings include a first touch driving wiring BG1 and TxL_1 connected to the first driving electrode pattern), 
(BG1) connected to the first driving electrode pattern (See annotated FIG. 4 below: the touch driving wiring includes a junction portion BG1 connected to the first driving electrode pattern) and a wiring portion (TxL_1) extending from a side surface (See annotated FIG. 6, below: one of “A” and “B”) of the junction portion (See annotated FIG. 4 below: a wiring portion TxL_1 extending from the junction portion BG1) and bypassing the sensing area (See annotated FIG. 4 below: the first touch driving wiring includes a junction portion BG1 connected to the first driving electrode pattern and a wiring portion TxL_1 bypassing the sensing area), 
the wiring portion is in contact with the side surface of the junction portion (See annotated FIG. 6, below: wiring portion TxL_1 extends from a side surface (one of “A” and “B”) of the junction portion BG1, wherein the wiring portion is in contact with the side surface of the junction portion (TxL_1 is in contact with a bottom edge of “A” and with the entirety of “B”)), 
the wiring portion has a first line width defined in a direction intersecting an extending direction of the wiring portion (See FIG. 4: TxL_1 has a first line width defined in a direction intersecting an extending direction of the wiring portion) (See paragraph [0075]), and 
the junction portion has a second line width greater than the first line width (See FIG. 7(b): BG1 has a second line width on the portion connecting between APN and TxL_1 that is greater than the first line width), and 
wherein the junction portion includes a first area overlapping the first driving electrode pattern in a thickness direction thereof (See FIG. 7(b): BG1 includes a first area overlapping the first driving electrode pattern (the portion of BG1 overlapping APN) in a thickness direction thereof), a second area not overlapping the first driving electrode pattern in the thickness direction thereof, and a line width of the second area is greater than the line width of the wiring portion (See FIG. 7(b): BG1 includes a second area not overlapping the first driving electrode pattern in the thickness direction thereof (the portion connecting between APN and TxL_1), and a line width of the second area is greater than the line width of the wiring portion).

    PNG
    media_image3.png
    747
    527
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    464
    789
    media_image2.png
    Greyscale

Song does not explicitly teach (see elements emphasized in italics):
the base layer including a sensing area with rounded corners;
the first driving electrode pattern disposed adjacent to a first rounded corner of the rounded corners.
However, Song teaches further that the sensing area can have any shape (See paragraphs [0029] and [0033]).
Furthermore, in the same field of endeavor, touch display devices (Rhe, paragraph [0002]), Rhe teaches:
	A base layer (210) including a sensing area (A/A) with rounded corners (See FIG. 4);
	a first driving electrode pattern (TS(Tx)) disposed adjacent to a first rounded corner of the rounded corners (See FIG. 4: a first driving electrode pattern TS(Tx) disposed adjacent to a first rounded corner of the rounded corners (for example a bottom right corner in the figure)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Song) so the base layer includes a sensing area with rounded corners and so the first driving electrode pattern is disposed adjacent to a first rounded corner of the rounded corners (as taught by Rhe). In other words, it would have been obvious to apply the structures of Song corresponding to rounded edges to rounded corners by adopting the shape of the sensing area taught by Rhe. Doing so would have been an obvious modification because Song discloses that the sensing area can be any shape (See Song, paragraphs [0029] and [0033]) and therefore adopting the shape taught by Rhe could have been easily adopted without affecting the structures disclosed by Song.

Regarding Claim 13, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
	The display device of claim 12, 
	wherein the plurality of sensing electrode patterns and the plurality of driving electrode patterns are arranged in a matrix form to define a plurality of unit sensing areas (See annotated FIG. 4 below: the plurality of sensing electrode patterns in Rx_1 – Rx_5 and the plurality of driving electrode patterns Tx_1 – Tx_3 are arranged in a matrix form to define a plurality of unit sensing areas), and 
	the plurality of unit sensing areas include a first unit sensing area and a second unit sensing area which have different area ratios (See annotated FIG. 4 below: the plurality of unit sensing areas include a first unit sensing area and a second unit sensing area which have different area ratios. These have different area ratios, because a ratio of the area covered with the plurality of sensing electrode patterns and the plurality of driving electrode patterns in each area is different).

    PNG
    media_image4.png
    747
    532
    media_image4.png
    Greyscale

Regarding Claim 14, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:


	wherein an area of the second unit sensing area is greater than an area of the first unit sensing area (See annotated FIG. 4 below: an area of the second unit sensing area is greater than an area of the first unit sensing area), and 
	the first driving electrode pattern is disposed in the first unit sensing area (See annotated FIG. 4 below: the first driving electrode pattern is disposed in the first unit sensing area).

    PNG
    media_image5.png
    747
    532
    media_image5.png
    Greyscale

Regarding Claim 15, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song in view of Rhe teaches:
	The display device of claim 12, 
(See annotated FIG. 4 of Rhe below: the sensing area includes a first sensing area), and 
	wherein the sensing area further includes a second sensing area and a third sensing area protruding from the first sensing area and spaced apart from each other (See annotated FIG. 4 of Rhe below: the sensing area further includes a second sensing area and a third sensing area protruding from the first sensing area and spaced apart from each other).

    PNG
    media_image6.png
    662
    900
    media_image6.png
    Greyscale

Regarding Claim 16, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song in view of Rhe teaches:
	The display device of claim 15, 
	wherein the second sensing area includes a rounded corner, and the first driving electrode pattern is disposed in the second sensing area (See annotated FIG. 4 of Rhe below: the second sensing area includes a rounded corner. Therefore, as modified according to Rhe, the first driving electrode pattern taught by Song is disposed in the second sensing area).

    PNG
    media_image6.png
    662
    900
    media_image6.png
    Greyscale


Regarding Claim 17, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
	The display device of claim 12, further comprising: 
	a first touch insulating layer (PAS) disposed on the plurality of touch driving wirings (BG1 – BG3 and TxL_1 – TxL_3) (See FIG. 8: PAS is disposed on (in contact with) BG1 – BG3 and TxL_1 – TxL_3) and including a plurality of contact holes (BGHL) (See paragraph [0085]) exposing a part of the plurality of touch driving wirings (See FIGS. 7(b) and 8: BGHL expose a part of the plurality of touch driving wirings BG1 – BG3 and TxL_1 – TxL_3); and 
	wherein the plurality of driving electrode patterns are disposed on the first touch insulating layer (See FIG. 8: the plurality of driving electrode patterns in Tx_1 – Tx_3 are disposed on (in contact with) PAS) , 
	the plurality of touch driving wirings are in contact with the plurality of driving electrode patterns through at least one of the plurality of contact holes (See FIG. 8: BG1 – BG3 and TxL_1 – TxL_3 are in contact with the plurality of driving electrode patterns in Tx_1 – Tx_3 through at least one of the plurality of contact holes BGHL).

Regarding Claim 18, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
	The display device of claim 12, 
	wherein the junction portion includes a portion overlapping the first driving electrode pattern in a thickness direction thereof (See FIG. 7(b): BG1 includes a portion overlapping the first driving electrode pattern (the portion of BG1 overlapping APN) in a thickness direction thereof) and a portion not overlapping the first driving electrode pattern in the thickness direction (See FIG. 7(b): BG1 includes a portion not overlapping the first driving electrode pattern in the thickness direction thereof (the portion connecting between APN and TxL_1)).

Regarding Claim 19, Song in view of Rhe teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
	The display device of claim 18, 
	wherein the junction portion is in contact with the first driving electrode pattern through one of a plurality of contact holes (BGHL) (See paragraph [0085]) disposed between the junction portion and the first driving electrode pattern (See FIGS. 7(b) and 8: BG1 is in contact with the first driving electrode pattern through one of a plurality of contact holes BGHL disposed between BG1 and the first driving electrode pattern).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Park (US 20150185903 A1).

Regarding Claim 20, Song teaches:
	A display device (FIG. 1), comprising: 
	a base layer (BF) including a sensing area (AA) and a non-sensing area (BA) surrounding the sensing area (See FIG. 1: BF includes a sensing area AA with rounded edges and BA surrounding AA); 
(See annotated FIG. 4 below: a first driving electrode pattern and a second driving electrode pattern adjacent to a boundary of the sensing area and the non-sensing area and spaced apart from each other in the sensing area, wherein the first driving electrode pattern has a rounded corner); 
	a sensing electrode pattern adjacent to the boundary and between the first and second driving electrode patterns (See annotated FIG. 4 below: a sensing electrode pattern adjacent to the boundary and between the first and second driving electrode patterns);  
	a first touch driving wiring (BG1 and TxL_1) disposed in the non-sensing area and connected to the first driving electrode pattern (See annotated FIG. 4 below: BG1 and TxL_1 disposed in the non-sensing area and connected to the first driving electrode pattern); and 
	a second touch driving wiring (BG2 and TxL_2) disposed in the non-sensing area (See FIG. 4: BG2 and TxL_2 disposed in the non-sensing area) and connected to the second driving electrode pattern (See paragraph [0032], last eight lines; Therefore, as shown in FIG. 4, all of the touch driving wirings are mutually connected to the touch sensing circuit via the Tx and Rx pads. Therefore, the second touch driving wiring (BG2 and TxL_2) is indirectly connected to the second driving electrode pattern by their mutual connections to the touch sensing circuit), 
	wherein the first touch driving wiring includes a first junction portion (BG1) connected to the first driving electrode pattern via a contact hole (BGHL) (See paragraph [0085]) and a first wiring portion (TxL_1) extending from a side surface (See annotated FIG. 6, below: one of “A” and “B”) of the first junction portion (See FIG. 7(b): BG1 connected to the first driving electrode pattern via BGHL and TxL_1 extending from BG1), 
	wherein the wiring portion is in contact with the side surface of the junction portion (See annotated FIG. 6, below: wiring portion TxL_1 extends from a side surface (one of “A” and “B”) of the junction portion BG1, wherein the wiring portion is in contact with the side surface of the junction portion (TxL_1 is in contact with a bottom edge of “A” and with the entirety of “B”)),
(See FIG. 7(b): each of BG1 and BGHL extends along the rounded corner of the first driving electrode pattern), 
	wherein the first junction portion has a first line width and the first wiring portion has a second line width (See FIG. 7(b): BG1 has a first line width on the portion connecting between APN and TxL_1 and TxL_1 has a second line width) (See paragraph [0075]), and 
	wherein the first line width is greater than the second line width (See FIG. 7(b): the first line width of BG1 is greater than the second line width of TxL_1).

    PNG
    media_image7.png
    747
    527
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    464
    789
    media_image2.png
    Greyscale

	Song does not explicitly teach:
	an island electrode within the sensing electrode pattern and electrically isolated therefrom; 
	a driving bridge electrode portion connecting the first driving electrode pattern and the second driving electrode pattern to the island electrode.
However, in the same field of endeavor, display devices (Park, paragraph [0003]), Park teaches:
	an island electrode (423b) within a sensing electrode pattern (410) (See paragraph [0067]) and electrically isolated therefrom (See FIG. 4) (See paragraph[0061], lines 6-8); 
	a driving bridge electrode portion (423a) connecting a first driving electrode pattern and a second driving electrode pattern to the island electrode (FIG. 4; See paragraph [0062], lines 3-20).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Song) by including an island electrode within the sensing electrode pattern and electrically isolated therefrom; a driving bridge electrode portion connecting the first driving electrode pattern and the second driving electrode pattern to the island electrode (as taught by Park). Doing so would allow for the first and second driving electrode patterns to be connected in two places, reducing resistance caused by the connector (See Park, paragraph [0062], last three lines).

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
	Applicant argues (Remarks, pages 11-14) that Song does not teach the amended limitations of claim 1. The Examiner respectfully disagrees. 
	Applicant argues specifically (Remarks, page 13): “In mapping Song to claim 1, the Office Action cites FIG. 4, interpreting a second bridge pattern BG2 as reading on "a wiring portion extending from the junction portion," as recited in claim 1. In FIG. 5 which is an enlarged view of area BR of FIG. 4, Song discloses that a first bridge pattern BG1 overlaps a first Tx line TxL_1 and an auxiliary pattern APN and connected thereto using contact holes BGHU and BGHL, respectively. The first bridge pattern BG1 does not extend from a side surface of the first Tx line TxL_1. The first bridge pattern BG1 is not contact with the side surface of the first Tx line TxL_1”. This is an incorrect representation of the Examiner’s mapping of Song to the claim limitations. Specifically, the Examiner interprets TxL_2 as corresponding to the claimed wiring portion and BG2 as corresponding to the claimed junction portion. Therefore, this argument is not convincing because it is not accurately representing the claim mapping provided by the Examiner. According to this mapping, as shown in annotated FIG. 6, below: wiring portion TxL_1 extends from a side surface (one of “A” and “B”) of the junction portion BG1, wherein the wiring portion is in contact with the side surface of the junction portion (TxL_1 is in contact with a bottom edge of “A” and with the entirety of “B”). Since TxL_1 and BG1 have the same structure as TxL_2 and BG2, the same relationship applies to these structures.

    PNG
    media_image2.png
    464
    789
    media_image2.png
    Greyscale



	Applicant argues specifically (Remarks, page 14): “Instead, in FIG. 6 which is a cross-sectional view taken along line II-II' of FIG. 5, Song discloses that the first bridge pattern BG1 is in contact with an upper surface of the first Tx line TxL_1, extending over an insulating film PAS which covers the Tx line TxL_1 (see, paragraph 81)”. As discussed above, based on the mapping provided in the above rejections, the Examiner respectfully disagrees that Song is differentiated from the claim language. The Examiner also notes that since the claim provides no further limitations to establish a relative orientation of the “side surface of the junction portion” the side surface of the junction portion may be any surface of the junction portion. Specifically, since the claim does not establish that the side surface is a left or right surface relative to a top or bottom surface, any surface may be interpreted as being a side surface depending on the orientation of the touch sensing unit. Therefore, without including further language to establish the positional relationship of the side surface relative to other structures, it would be improper to import limitations from what is shown in Applicant’s FIG. 11 (See MPEP 2145 – VI.).
	Applicant argues (Remarks, pages 14-16) that Song does not teach the limitations of the other independent claims for the same reasons discussed with regard to claim 1. The Examiner respectfully disagrees for the reasons 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692